UNITED STATES BANKRUPTCY APPELLATE PANEL
                          FOR THE EIGHTH CIRCUIT


                               No. 97-6006SI
                               No. 97-6007SI
                               No. 97-6008SI



 GREENWOOD TRUST CO. and DISCOVER        *
 CARD, INC.                              *
                        Plaintiffs/Appellants *
                                         *
 v.                                      *
                                         *
 FLORENCE J. SMITH                       *     APPEAL FROM THE UNITED
                                         *     STATES BANKRUPTCY
                        Debtor/Appellee.       *     COURT FOR THE
 _________________________________________ *         SOUTHERN DISTRICT
                                         *     OF IOWA
 GREENWOOD TRUST CO. and DISCOVER        *
 CARD, INC.                              *
                                         *
                        Plaintiffs/Appellants *
                                               *
 v.                                      *     Consolidated Appeals
                                         *
 JILL RENEE LENAHAN,                     *
                                         *
                       Debtors/Appellee.       *
_________________________________________    *
                                         *
GREENWOOD TRUST CO. and DISCOVER         *
CARD, INC.                               *
                                         *
                       Plaintiffs/Appellants *
                                               *
 v.                                      *
                                         *
KONRAD STEFAN MONTSKO,                   *
                                         *
                       Debtor/Appellee.        *
                                      Submitted: August 21, 1997
                                      Filed: October 8, 1997



Before KRESSEL, SCHERMER, and DREHER, Bankruptcy Judges

SCHERMER, Bankruptcy Judge:

        Greenwood Trust Company and Discover Card Services, Inc.

(collectively, “Greenwood”) appeal from the decision of the United

States Bankruptcy Court for the Southern District of Iowa1 which held

that Greenwood’s practice of sending debtors an informational copy of a

proposal to reaffirm violated Iowa’s Consumer Credit Code

§ 537.7103(5)(e).          We affirm the decision of the bankruptcy court.


                                                 I

        Florence J. Smith, John and Jill Lehnahan, and Konrad Montsko

(collectively the “Debtors”) filed chapter 7 petitions listing Discover

Card Services, Inc.2 as an unsecured creditor.                   After learning of the

bankruptcy filings, Greenwood sent letters to counsel for the Debtors

proposing a reaffirmation of the unsecured debt pursuant to 11 U.S.C. §

524(c).3      Greenwood also sent a copy of its letters to each Debtor.                      The

letters stated that Greenwood promised to “re-




        1
            Lee M. Jackwig, Judge, United States Bankruptcy Court for the Southern District of
Iowa.
        2
            Discover Card Services, Inc. is the servicing affiliate for Greenwood Trust Company.
        3
         The Bankruptcy Code is 11 U.S.C. §§ 101-1330. All future references are to Title 11
unless otherwise indicated.

                                                 2
establish a line of credit” should the Debtor reaffirm the debt and make

two consecutive monthly payments.    The proposal also required the

account balance to be under the pre-petition credit limits.

        The Debtors charged that Greenwood’s letters violated §

537.7013(5)(e) of    Iowa’s Consumer Credit Code, which prohibits

communication with debtors who are represented by counsel in an attempt

to collect a debt.     Greenwood filed a complaint for declaratory

judgment in each Debtor’s case requesting a determination that Iowa Code

§ 537.7013(5)(e) is preempted by federal bankruptcy law which permits

direct negotiation of reaffirmation agreements with debtors who are

represented by counsel.     In the alternative, Greenwood requested a

declaration that its communication to the Debtor did not violate Iowa

Code § 537.7103(5)(e) because the communication was non-coercive.

        The bankruptcy court granted Greenwood’s motion for summary

judgment, determining that there were no genuine issues of material

fact.    However, with respect to the specific relief requested in each

adversary proceeding, the bankruptcy court entered an order in favor of

the Debtors as if the Debtors had each filed cross motions for summary

judgment.    Specifically, the bankruptcy court held that federal

bankruptcy law dealing with reaffirmation of debt (§ 524(c)), does not

preempt Iowa Code § 537.7103(5)(e) and that the correspondence at issue

amounted to an act to collect a debt under Iowa Code § 537.7103(5)(e).

These consolidated appeals followed.

                                     II

        As the facts in these cases are not disputed, the only issues

before this Court are (1) whether the Bankruptcy Code preempts Iowa Code

§   537.7103(5)(e); and (2) whether Greenwood’s practice of sending an

“informational copy” of its reaffirmation proposal to each

                                       3
                                                        4
Debtor violated Iowa Code § 537.7103(5)(e).                   We hold that the

Bankruptcy Code does not pre-empt Iowa Code                 § 537.7103(5)(e), and we

further hold that Greenwood’s practice of communicating directly with

debtors who are represented by counsel violates Iowa Code

§ 537.7103(5)(e).

                                            III

      We review the bankruptcy court’s grant of summary judgment de novo,

applying the same standard as applied by the bankruptcy court.                    That is,

the moving party would have been entitled to summary judgment on its

claim only if there had been a showing that “there [was] no genuine

issue as to any material fact and that the moving party [was] entitled

to a judgment as a matter of law.”            Fed. R. Civ. P. 56(c). See generally

Williams v. City of St. Louis, 783 F.2d 114, 115 (8th Cir. 1986).                    We

review the legal conclusions of the bankruptcy court de novo.                    First

Nat’l Bank of Olathe Kansas v. Pontow, 111 F.3d 604, 609 (8th Cir. 1997);

Estate of Sholdan v. Dietz (In re Sholdan), 108 F.3d 886, 888 (8th

Cir.1997).

                                             IV

      As a preliminary matter, at the court’s request, the parties

addressed the issue of whether a single document entitled a Memorandum

of Decision and Order entered by the bankruptcy court


       4
         Greenwood also argues that the bankruptcy court erred in observing that Greenwood’s
practice violated the automatic stay imposed by § 362(a). However, in this respect, Greenwood
misreads the bankruptcy judge’s Memorandum of Decision because the court did not make such a
conclusion. In its complaints for declaratory judgment, Greenwood discussed the interaction of
§ 362(a) and § 524(c), but it did not request a finding whether or not its conduct violated
§ 362(a). In accordance with the relief requested, the bankruptcy court properly ruled on only
those issues on which Greenwood sought a determination. Since no determination of whether
Greenwood violated § 362(a) was sought or made by the bankruptcy court, that issue is not on
appeal in these consolidated cases.

                                              4
in each case was a final judgment subject to appeal.                     Federal Rule of

Bankruptcy Procedure 9021, which incorporates Fed.R.Civ.P. 58, provides

“[e]very judgment in an adversary proceeding or contested matter shall

be set forth on a separate document.”               This rule is intended to help

parties ascertain when the time for an appeal begins to run. Bankers

Trust Co. v. Mallis, 435 U.S. 381, 384 98 S. Ct. 1117, 1120, 55 L. Ed. 2d
357 (1978)(per curiam).          In Bankers Trust, the district court clearly

evidenced its intent that its opinion was a final decision.                       The

judgment of dismissal was recorded in the docket, and the parties did

not object to the absence of a separate document.                   Id. at 387-8.        Under

those facts, the parties were deemed to have waived the separate

document requirement of Fed. R. Civ. P. 58.                 See also Hall v. Bowen, 830
F.2d 906, 911 n.7 (8th Cir.1987) (holding that Rule 58 compliance was

waived where neither party raised the noncompliance issue, where entry

of the district court order was docketed and where the record indicates

that the district court intended the memorandum opinion and order to be

a final decision).         We are likewise convinced that, in the instant

matter, the court intended the Memorandum of Decision and Order in each

proceeding to be a final decision on the merits.                   Accordingly, we

conclude that the Memorandum of Decision and Orders from which the

parties appeal are final, appealable orders properly before this court.5

                                                V



       5
          In addition to the separate document requirement, there may be a question of whether or
not the order appealed from is final since the order, in effect, denies the relief requested by the
summary judgment movant, Greenwood. An order denying a motion for summary judgment is
typically the classic interlocutory order. Although the summary judgment motions were brought
by Greenwood, we are convinced that the bankruptcy court had the authority to rule for the
Debtors as a matter of law. Johnson v. Bismarck Pub. School Dist., 949 F.2d 1000 (8th Cir.
1991).

                                                5
     Turning to the issues on appeal, we address first, whether the

Bankruptcy Code preempts Iowa Code § 537.7103(5)(e).      That section of

Iowa’s Consumer Credit Code provides:

           A debt collector shall not engage in the following
           conduct to collect or attempt to collect a debt: .
           . . a communication with a debtor when the debt
           collector knows that the debtor is represented by
           an attorney and the attorney’s name and address
           are known, or could be easily ascertained, unless
           the attorney fails to answer correspondence,
           return phone calls or discuss the obligations in
           question, within a reasonable time, or prior
           approval is obtained from the debtor’s attorney or
           when the communication is a response in the
           ordinary course of business to the debtor’s
           inquiry.

Iowa Code § 537.7013(5)(e) (1989).

     The bankruptcy court found that Greenwood’s practice violated Iowa

Code § 537.7103(5)(e) based on the analysis in a previous decision

rendered by the same court.   See Sears, Roebuck and Co. v. O’Brien (In

re O’Brien), Ch. 7 Case No. 95-01292 -D J, Adv. No. 95-95103, slip op.

(Bankr. S.D. Iowa, Jan. 13, 1997) (appeal pending).    In O’Brien, the

court declined to adopt the Seventh Circuit’s position that a creditor-

initiated offer to reaffirm a debt did not inherently violate the

Bankruptcy Code. In re Duke, 79 F.3d 43, 45 (7th Cir.1996). The O’Brien,

opinion contrasted offers to reaffirm secured and unsecured debts,

holding that offers to reaffirm unsecured debts interfered with the

policy of a bankruptcy discharge and fresh start.     That order stated:

           Permitting creditors to send informational letters
           about their secured claims indirectly to debtors
           represented by counsel and directly to debtor
           representing themselves is far different from
           condoning attempts to collect unsecured debts
           veiled as ‘offers” to grant a line of credit or
           reinstate an account. The breathing spell
           afforded by the automatic stay and the fresh start
           provided by the discharge injunction become almost
           meaningless if any unsecured creditor may solicit


                                     6
continued business on old terms as long as they do
so nicely.




                        7
O’Brien, slip op. at 29.   In so holding, the bankruptcy court discounted

the creditor’s argument that it is in the debtor’s best interest for the

creditor to advise that the debtor could make voluntary payments under §

524(f) and receive credit on terms suitable to the particular debtor.

Id. at 31.   The O’Brien court therefore concluded that Sears’ action was

an effort to collect a dischargeable debt; that Sears violated the

automatic stay; and further, that Sears violated Iowa Code §

537.7103(5)(e). Id. slip op. at 32.       This analysis underlies the

decisions in the cases at bar.



                                      VI

     On appeal, Greenwood argues that applying § 537.7103(5)(e) of the

Iowa Consumer Code interferes with the operation of the Bankruptcy Code,

and that the Bankruptcy Code preempts this inconsistent state law.

Congress may preempt a state statute explicitly or implicitly. Gade v.

Nat’l Solid Waste Management Assc., 505 U.S. 88, 98, 112 S. Ct. 2374,

2383, 120 L.ED.2d. 73 (1992)(citing cases).       Where, as in this case,

the federal statute does not contain explicit pre-emptive language,

federal courts have recognized two types of implied preemption: field

preemption and conflict preemption. Id.      Field preemption occurs “where

the scheme of federal regulations is ‘so pervasive as to make reasonable

the inference that Congress left no room for the States to supplement

it.’” Id. (quoting Rice v Santa Fe Elevator Corp., 331 U.S. 218, 230, 67
S. Ct. 1146, 1152, 91 L.ED.2D. 1447 (1947)).      Conflict preemption occurs

where either “compliance with both federal and state regulations is a

physical impossibility,” Id. (citing Florida Lime & Avocado Growers,



                                      8
Inc. v. Paul, 373 U.S. 132, 142-43, 83 S. Ct. 1210, 1217-18, 10 L. Ed. 2d
248




                                   9
(1963), or where state law “stands as an obstacle to the accomplishment

and execution of the full purposes and objectives of Congress.” Id.

(citing cases).

        Greenwood argues that the Iowa statute is preempted under the

conflict theory of preemption because the Iowa statute is inconsistent

with the Bankruptcy Code.    Greenwood asserts that the “Code authorizes a

creditor to send an informational copy of a proposal to reaffirm

directly to the debtor” citing Duke, and therefore contends that since

the Code permits it to provide informational copies to a debtor, the

State of Iowa cannot prevent that practice.

        We disagree with Greenwood’s characterization of the interaction of

the Bankruptcy Code and the Iowa Consumer Code.    Sections 524(c)(3) and

524(c)(6) of the Code authorize negotiation toward reaffirmation

agreements, but these sections of the Code are silent on the issue of

whether a debtor who is represented by counsel may be contacted

directly.    Iowa Code § 537.7103(5)(e), however, prohibits such

negotiation by contacting a debtor who is known to be represented by

counsel.

        For this preemption analysis, the critical issue is whether

compliance with Iowa’s state law impedes Greenwood’s right to seek

reaffirmation agreements under the Bankruptcy Code. Gade, 505 U.S. at

98.   Nothing in Iowa Code § 537.7103(5)(e) prohibits Greenwood from

seeking reaffirmation of its Discover Card debts.    Iowa’s statute only

restricts to whom Greenwood’s communication may be directed when the

debtor is known to be represented by counsel.    Compliance with Iowa Code

§ 537.7103(5)(e) therefore, does not render Greenwood’s right of

reaffirmation meaningless nor impede the purposes of the Bankruptcy

Code.

                                     10
     Greenwood does not argue that communication indirectly through a

debtor’s counsel is a less effective means of seeking reaffirmation than

communication directly with a debtor.




                                   11
Nevertheless, even if we analyze preemption of the Iowa statute on this

basis, the preemption argument must fail because the Iowa statute

already provides an exception to permit direct contact with the debtor

in such instances.   Indeed, the statute enumerates three conditions when

its prohibition on direct contact is waived:

           (A) where the attorney fails to answer correspondence, return
           phone calls or discuss the obligations in question, within a
           reasonable time;
           (B) where prior approval is obtained from the debtor’s
           attorney; or
           (C) where the communication is a response in the ordinary
           course of business to the debtor’s inquiry.

Iowa Code § 537.7103(5)(e) (1989).

     Because compliance with Iowa’s Code § 537.7103(5)(e) does not

obstruct a creditor’s right to seek reaffirmation under § 524(c) of the

Bankruptcy Code, we reject Greenwood’s argument on preemption and hold

that the Bankruptcy Code does not preempt this Iowa statute.

                                     VII.

     Greenwood next argues that initiating the reaffirmation process is

not an act to “collect or attempt to collect” a debt under Iowa Code

§ 537.7103(5)(e); rather, it is a proposal to enter into a substitute

contract that would replace the existing indebtedness.       Greenwood

insists that its letter and   “offer to reaffirm” is not an “act to

collect” a pre-petition debt but rather, by its terms, the letter is “a

proposal to enter into a substitute contract replacing the original debt

and extending a new line of credit.”       Greenwood cites Northwest Bank and

Trust Co. v. Gutshall, 274 N.W.2d 713 (Iowa 1979) overruled in part on

other grounds, and Ipalco Employee Credit Union v. Culver, 309 N.W.2d
484, 487 (Iowa 1981), for the proposition that Iowa courts view a

reaffirmation agreement as creating a “new debt.”



                                      12
     We agree that in Iowa, the execution of a reaffirmation agreement

between a debtor and a creditor creates a new debt and a new contractual

obligation.   However, we also believe that proposing a reaffirmation

agreement is, in all instances, an “attempt to collect a debt.”     Where,

as in these cases, new credit has been offered, it is quite obvious that

the new credit is premised upon reaffirmation of the existing debt.      In

other words, the offer of a “new contract” would not be made without the

opportunity to collect the prior debt.     Thus, we determine that the

conduct of    inviting reaffirmation falls squarely within Iowa Code

§ 537.7103(5)(e) as “an act to collect” a debt.

     Accordingly, we conclude that Greenwood’s practice of sending a

copy of a proposed reaffirmation agreement directly to the debtor is an

attempt to collect a debt and, we affirm the bankruptcy court’s

determination that the practice violated Iowa Code § 537.7103(5)(e).

                                    VIII

     For the reasons stated, we affirm the decisions of the bankruptcy

court.



     A true copy.

              Attest:

                  CLERK, U.S. BANKRUPTCY APPELLATE PANEL
                  FOR THE EIGHTH CIRCUIT




                                     13